In a proceeding under article 78 of the Civil Practice Act, final order denying appellant’s application for an order directing the Town Board of the Town of Horth Hempstead to approve a performance bond, or in the alternative to compel the issuance of a certificate under section 276 of the Town Law, unanimously affirmed, with $50 costs and disbursements. Intermediate *833orders appealed from unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ.